SECOND AMENDMENT

TO

PURCHASE AND SALE AGREEMENT



 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (herein called this
"Amendment") is made and entered into as of the 13th day of November, 2008, by
and between Garrard Street Enterprises LLC, a Kentucky limited liability company
("Garrard") and Crescent Springs Storage, LLC, a Kentucky limited liability
company ("Crescent", and together with Garrard, herein collectively called
"Seller"), and U.S. Commercial LLC, a Virginia limited liability company
("Purchaser").



W I T N E S S E T H

:





WHEREAS, Seller and Purchaser have heretofore entered into that certain Purchase
and Sale Agreement dated on or about September 2, 2008 (as amended by First
Amendment to Purchase and Sale Agreement dated on or about September 19, 2008,
herein collectively called the "Contract"), respecting (i) certain improved real
property located at 281 Richwood Road, Walton, Kentucky, (ii) certain improved
real property located at 2526 Ritchie Avenue, Crescent Springs, Kentucky, and
(iii) certain improved real property located at 5970 Centennial Circle,
Florence, Kentucky, all as more particularly described in the Contract; and



WHEREAS, Seller and Purchaser desire to modify the Contract in certain respects,
all as more particularly set forth below.

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:



1.Purchase Price. Section 2.1 of the Contract is hereby deleted in its entirety,
and the following is hereby substituted therefor:



"2.1 Purchase Price. The purchase price (the "Purchase Price") for the Property
shall be the sum of Nine Million Nine Hundred Thousand and no/100 Dollars
($9,900,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing as follows:



(A) A portion of the Purchase Price in the aggregate amount of Four Million Five
Hundred Thousand and no/100 Dollars ($4,500,000.00) shall be evidenced by two
non-recourse purchase money loans to be provided by Seller to Purchaser at
Closing, which shall be evidenced by (i) a non-recourse Promissory Note (the
"Garrard Note") in the original principal amount of Three Million Seven Hundred
Thousand and no/100 Dollars ($3,700,000.00) payable to the order of Garrard on
the terms and conditions and in the form attached hereto as Exhibit "I", and
(ii) a non-recourse Promissory Note (the "Crescent Note"; the Garrard Note and
the Crescent Note being collectively referred to herein as the "Notes") in the
original principal amount of Eight Hundred Thousand and no/100 Dollars
($800,000.00) payable to the order of Crescent on the terms and conditions and
in the form attached hereto as Exhibit "J". The Notes shall be secured by a
non-recourse first lien Mortgage, Security Agreement and Financing Statement
(the "Seller Mortgage"), in form attached hereto as Exhibit "K", and subject to
the Cross Collateralization and Cross Default Agreement attached hereto as
Exhibit "L".



(B) The balance of the Purchase Price, in the amount of Five Million Four
Hundred Thousand and no/100 Dollars ($5,400,000.00) shall be payable by
Purchaser at Closing by wire transfer of immediately available funds to the
Title Company on the Closing Date in accordance with wire transfer instructions
to be provided by the Title Company. The Purchase Price shall be allocated among
the projects comprising the Property, as well as the assets comprising each such
project, in the manner set forth on Schedule "B" attached hereto and
incorporated herein."



2. Exhibits. The following exhibits are attached hereto are incorporated into
the Contract by this reference and made a part thereof for all purposes:

(a) Exhibit "I", form of the Garrard Note.

(b) Exhibit "J", form of the Crescent Note.

(

c) Exhibit "K", form of the Seller Mortgage.



(d) Exhibit "L", form of Cross Collateralization and Cross Default Agreement.

3. Miscellaneous.



(a) Seller and Purchaser hereby ratify the Contract in accordance with its
terms, as modified hereby.



(b) To the extent not otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Contract.



(c) This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.



(d) This Amendment may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.



(e) For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing and
delivering.

(f) In the event of a conflict between the terms of this Amendment and the terms
of the Contract, the terms of this Amendment shall control.



(g) The captions and headings used in this Amendment are for convenience only
and do not in any way restrict, modify or amplify the terms of this Amendment or
the Contract.



 

IN WITNESS WHEREOF

, the parties hereto have executed this Amendment to be effective as of the day
and year first above written.



SELLER:



Garrard Street Enterprises LLC,

a Kentucky limited liability company,

By: /s/ Greg Schrand

Name: Greg Schrand

Title: Manager

 

Crescent Springs Storage, LLC,

a Kentucky limited liability company

By: /s/ Greg Schrand

Name: Greg Schrand

Title: Manager



 

PURCHASER:



U.S. Commercial LLC,

a Virginia limited liability company

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: President

 